Citation Nr: 0916292	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-32 985	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of fractured toes 2, 3, and 4, of the left 
foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1984.

The Veteran and his wife presented sworn testimony in support 
of his claim for an increased disability rating during a 
hearing on appeal held before the undersigned Veterans Law 
Judge in March 2009.  


FINDINGS OF FACT

1.  Arthritis in the area of the Veteran's left toe 
fractures, a group of minor joints, is confirmed by X-ray.

2.  Hammertoe deformity is present in each of the fractured 
toes.

3.  The Veteran walks with an antalgic gait with poor 
propulsion.

4.  The Veteran's disability is currently evaluated under 
Diagnostic Code 5283.

5.  The Veteran's disability is more appropriately evaluated 
under Diagnostic Code 5003 and Diagnostic Code 5282.  


CONCLUSIONS OF LAW

1.  A 10 percent disability rating is warranted for arthritis 
in the Veteran's left toes 2, 3, and 4, as a single group of 
minor joints for which no disability rating predicated upon 
limitation of motion is available.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 
(2008).

2.  A separate 10 percent disability rating is warranted for 
hammertoe deformities in the Veteran's left toes 2, 3, and 4.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the Veteran was informed of these elements 
with regard to his claim in a letter of January 2008, prior 
to the most recent adjudication of his claim.  He was 
provided with the substance of the regulations governing the 
adjudication of claims for involving foot and toe 
disabilities in the June 2004 Statement of the Case.

The VA is also required to inform the Veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, the Veteran was 
provided with such information in a March 2006 letter.

Regarding a claim for an increased disability rating, VA must 
notify the Veteran that the evidence required to substantiate 
the claim includes evidence demonstrating a worsening or 
increase in the severity of the disability and the effect 
that worsening has on the claimant's employment and daily 
life, general notice that a disability rating is determined 
by application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the Veteran 
was provided with such a letter in June 2008.

The Veteran's VA medical records, Social Security records, 
and VA medical examinations have been obtained in support of 
the Veteran's claim.  The Veteran presented sworn testimony 
in support of his claim during the March 2009 hearing on 
appeal.  He and his representative have presented relevant 
written argument in support of his claims.  We are satisfied 
that all relevant and obtainable evidence pertaining to the 
issues decided herein has been obtained.  All relevant 
records and contentions have been carefully reviewed.  Thus, 
the Board concludes that VA has satisfied its duties to 
notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1.  
However, the Court has held that, where, as here, entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, because this appeal has been 
ongoing for a lengthy period of time, and because the level 
of a Veteran's disability may fluctuate over time, the VA is 
required to consider the level of the Veteran's impairment 
throughout the entire period.  O'Connell v. Nicholson, 21 
Vet. App. 89 (2007).  

In evaluating claims for increased ratings, we must evaluate 
the Veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

Historically, service connection was granted following the 
Veteran's discharge from service for residuals of fracture of 
the second, third, and fourth toes.  A noncompensable 
disability rating was assigned at that time.  

The Veteran filed a claim for an increased disability rating 
in 2003 and underwent a VA examination of his left foot in 
September 2003.  The report of this examination shows that he 
had limited range of toe motion, with flexion at 10 degrees, 
extension at 25 degrees, inversion and eversion at 
10 degrees.  An X-ray study confirmed that the Veteran had 
old, healed fractures involving the three toes.  The 
diagnosis rendered was of left foot arthritis and deformities 
of the second, third, and fourth metatarsals, status post old 
fracture with moderate functional loss of motion due to pain.  
Based upon this evidence, the RO assigned a 10 percent 
disability rating, as analogous to moderate malunion of the 
metatarsal bones.  

The Veteran then perfected a timely appeal to the Board, 
contending that a higher rating is warranted due to "severe 
pain, swelling, and cramping" in the left foot.  He also 
asserts that he cannot stand or walk for long periods of 
time, or stoop.

In connection with other claims the Veteran had filed, the RO 
obtained records from the Social Security Administration, 
generated in conjunction with the Veteran's claim for Social 
Security disability benefits.  These records include reports 
of surgery and convalescence from an accident in 2000 when 
the Veteran stepped on a glass bottle and sliced his left 
Achilles tendon in two.  Multiple complaints of foot and 
ankle swelling and pain are recorded in connection with this 
incident.  There are no complaints pertaining specifically to 
the Veteran's left toes, however.  In a September 2000 form, 
the Veteran indicated that he tried to get out of his house 
and take walks three or four times a day.  The adjudicative 
documents from the Social Security Administration reflect 
that the Veteran receives disability benefits from that 
agency on account of schizophrenia.  Impairment involving his 
left toes was not considered in the award of disability 
benefits.

Review of the Veteran's VA treatment reports reveals a 
similar absence of complaints involving his left toes, 
although left foot and ankle complaints following the 
Achilles tendon surgery are reflected in his treatment 
records.

The Veteran underwent another VA examination in November 
2007.  During the history portion of the examination, he did 
not report the 2000 Achilles tendon surgery, but instead 
attributed all left foot and ankle pain to his service-
connected toe disability.  Upon examination, the examiner 
noted that the Veteran has hammertoe deformities involving 
all three middle toes.  There was no giving way, but there 
was instability and pain, and the examiner noted that the 
Veteran required a cane for walking.  His gait was described 
as antalgic with poor propulsion.  The examiner rendered the 
following comments about the Veteran's left foot.  

Patient has a very rigid left foot and ankle.  
There is moderate Hallux Valgus deformity.  He 
walks entirely on the outer edge of the left heel 
and wears his shoe open.  Movement in all but the 
great toe is nil.  ...  Three fractured toes have 
residual hammertoe deformity and contracture, 
along with discoloration, indicating slowed 
vascular supply.  Bunions on the three middle 
toes.  

During the March 2009 hearing on appeal, the Veteran 
testified that he takes over the counter medication for pain 
in his foot.  He stated that his foot feels numb at night and 
that both feet swell at the end of the day, preventing him 
from walking.  He also attributed his poor balance to the 
disability involving his toes.  

The Veteran's left toes are currently rated under the 
combined Diagnostic Codes 5010 and 5283.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
and confirmed by X-ray findings, should be rated as 
degenerative arthritis.  The criteria for rating degenerative 
arthritis provide that when established by X-ray findings, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Additionally, a rating based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.

Diagnostic Code 5283 provides disability ratings for malunion 
or nonunion of the tarsal or metatarsal bones.  Moderate 
malunion or nonunion is rated as 10 percent disabling; 
moderately severe malunion or nonunion is rated as 20 percent 
disabling; and severe malunion or nonunion is rated as 
30 percent disabling.  Adjudicators are also instructed that 
with actual loss of use of the foot due to malunion or 
nonunion of the tarsal or metatarsal bones, a 40 percent 
disability rating is for application.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.

The Board is also required to consider other potentially-
applicable Diagnostic Codes, to ensure the Veteran's 
disability is rated appropriately and that he receives the 
highest potential rating.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Another potentially-applicable Diagnostic Codes is Diagnostic 
Code 5282 which provides criteria for rating hammer toe 
deformities.  Hammer toe affecting a single toe is rated as 
0 percent disabling.  When all toes on a single foot are 
affected with the hammer toe deformity, but without a claw 
foot, a 10 percent disability rating is for application.  
38 C.F.R. § 4.71a, Diagnostic Code 5282.  It is notable that 
none of the Diagnostic Codes pertaining to the toes provide 
for a disability rating based upon limitation of toe motion 
or ankylosis of the tarsal or metatarsal joints.  

Upon review of the evidence, it appears that the Veteran's 
residuals of his left toe fractures include hammertoe 
deformities of the three toes which sustained the original 
fracture and arthritis in the involved joints.  Although he 
had some residual range of motion in his toes during the 2003 
VA examination, he had no motion whatsoever in the toes 
during the 2007 examination.  There is no evidence of 
malunion or nonunion of any of the bones in the Veteran's 
left foot.  In fact, the X-ray reports show only old, healed 
fractures of the three metatarsals, which were characterized 
as a minor abnormality.  The Board therefore holds that the 
current rating scheme applied to the Veteran's left toes, 
Diagnostic Codes 5010 and 5283 is not the most appropriate 
combination for rating the Veteran's service-connected 
disability.  Rather, it would appear that we should more 
accurately consider Diagnostic Codes 5010 (arthritis) and 
5282 (hammer toe).  

Under both of these Diagnostic Codes, the Veteran would be 
limited to a 10 percent disability rating.  Ten percent is 
the highest schedular rating provided under Diagnostic Code 
5282, and seems most appropriate since all toes service 
connected have hammer toe deformities.  Under Diagnostic Code 
5010, because the three toes are considered one group of 
minor joints, and there is no provision for a compensable 
rating for toe disabilities, a 10 percent rating, but no 
higher, is for application.  Because Diagnostic Code 5282 is 
not predicated upon limitation of motion, there is no 
prohibition against assigning separate ratings for each 
component of the disability.  

Therefore, the Board holds that a 10 percent disability 
rating for arthritis in the group of three left toe joints is 
warranted, while a separate 10 percent disability rating for 
hammertoes affecting the three service-connected left toes is 
also warranted.  Taken in conjunction with the Veteran's 
testimony as to his pain and poor balance, as well as the VA 
examination findings as to his antalgic gait, the Board finds 
that the two separate 10 percent disability ratings, assigned 
under the provisions of Diagnostic Code 5010 and 5282, most 
nearly approximate the Veteran's actual level of impairment 
due to his service-connected left toe fracture residuals.  In 
so concluding we recognize the important functionality of the 
toes in the ability to ambulate, and the Veteran's inability 
to perform this function smoothly, as documented by the VA 
examiner and the Veteran's own contentions.  38 C.F.R. 
§§ 4.40, 4.45.  However, after consideration of all the 
evidence of record, and all the possible rating criteria, 
there is no basis under law for the assignment of higher 
disability ratings under any of the potentially-applicable 
rating criteria.  The preponderance of the evidence is 
against higher ratings for the Veteran's service-connected 
disability.


ORDER

A disability rating of 10 percent for arthritis residuals of 
fractured toes 2, 3, and 4, of the left foot is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A separate disability rating of 10 percent for hammertoe 
residuals of fractured toes 2, 3, and 4, of the left foot is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


